RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el 26 de julio de 2007 a los empleados y las empleadas de la Rama Judicial, con cargo a la licencia de vacaciones. A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el jueves 26 de julio de 2007 como si fuera un día feriado completo. Cualquier término que venza ese día se extenderá hasta el lunes 30 de julio de 2007, próximo día laborable.

Publíquese.

*855Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo